Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 20, 2021

                                     No. 04-21-00293-CR

                                    John Anthony CLEDE,
                                          Appellant

                                               v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR3767
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        After this court’s granted Appellant’s first motion for an extension of time to file the
brief, Appellant’s brief was due on December 17, 2021. Before the once-extended due date,
Appellant moved for an additional thirty days to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 18, 2022.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court